WARNER, Judge,
concurring specially.
I concur in the majority and only wish to address one issue respecting the trial. Appellant rightly asserts that the trial court erred in giving the flight instruction. Fenelon v. State, 594 So.2d 292 (Fla.1992). However, I conclude that it was harmless error beyond a reasonable doubt. State v. DiGuilio, 491 So.2d 1129 (Fla.1986). The real issue in this case was whether or not appellant was the trigger man in a robbery/murder. While there was inconsistency in the testimony as to who actually did the shooting, there was no contradiction that appellant was at least a participant in the robbery and fled the scene with his accomplices. Thus, the flight instruction would have had no impact on the uncontra-dicted testimony regarding the robbery, and I cannot conceive of how the instruction impacts on the issue of identification of the trigger man when all three robbery participants fled the scene.